/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 30, 2014

                                   No. 04-13-00558-CV

                          BRUINGTON ENGINEERING, LTD.,
                                    Appellant

                                             v.

                              PEDERNAL ENERGY, LLC,
                                     Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 7,767
                         Honorable Jose A Lopez, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice


       The panel has considered Appellee’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court